Citation Nr: 0628698	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

2.  Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder.  

3.  Entitlement to a rating in excess of 10 percent for acne 
of the face, back, and shoulders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to March 1964.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In June 2003 the 
case was remanded for additional development.  In September 
2005 the RO increased the rating for the generalized anxiety 
disorder to 30 percent, effective from June 20, 2005, the 
date of a VA psychiatric examination.  The veteran did not 
disagree with the effective date assigned for the increase.  
As he did not express satisfaction with the 30 percent rating 
(and because it is less than the maximum schedular rating for 
the disability), the matter remains on appeal.  


FINDINGS OF FACT

1.  An unappealed September 1967 rating decision denied 
service connection for lumbar strain with muscle spasm 
essentially based on a finding that such disability was not 
shown to be related to the veteran's active service.

2.  Evidence received since the September 1967 rating 
decision does not tend to relate the veteran's low back 
disability to his service, and is not so significant that it 
must be considered in order to fairly decide the merits of 
that claim.

3.  The veteran's anxiety disorder is shown to produce 
occupational and social impairment with reduced reliability 
and productivity, but symptoms of the disability are not such 
as to produce deficiencies in most areas.  

4.  The veteran's acne is not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement; does not affect 20 to 40 percent of the body 
or exposed areas; and has not required systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for a low back disorder may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

2.  A 50 percent rating is warranted for the veteran's 
generalized anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§  4.130, Diagnostic 
Code (Code) 9400 (2006).  

3.  A rating in excess of 10 percent is not warranted for the 
veteran's acne of the face, back, and shoulders.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.118, Code 7806 (effective prior to and from August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via June 2002 and December 2003 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The June 2002 and December 2003 
letters informed him that he should submit any medical 
evidence pertinent to his claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, essentially complete 
notice was provided prior to certification of the appeal and 
transfer of the case to the Board.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The claims were readjudicated after he received all 
critical notice and had opportunity to respond.  See 
September 2005 supplemental statement of the case.  The 
procedure outlined is not at odds with the principles 
espoused in Pelegrini.

In February 2003 VA provided the veteran with new regulations 
pertaining to the rating of skin disabilities.  As to the 
issue of whether new and material evidence has been received 
to reopen a claim of service connection for a low back 
disability, a letter in March 2004 notified the veteran of 
the evidence and information that is necessary to reopen the 
claim and of what evidence and information was necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  Kent V. Nicholson, 20 Vet. App. 1 (2006).  While the 
veteran did not receive any notice regarding rating of spine 
disabilities or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the decision below denies 
(and does not grant) service connection for a low back 
disability, and the veteran will have an opportunity to 
contest the effective date assigned for the increased rating 
grant below.  Hence, he is not prejudiced by the lack of such 
notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  He has 
not identified any pertinent evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

Low Back

A February 1964 report of medical history reveals that the 
veteran specifically denied arthritis or any bone or joint 
abnormality.  The February 1964 report of medical examination 
revealed that the spine was normal.

On July 1967 VA examination it was noted that the veteran had 
increased lordosis with mild lumbar spasm.  There was no 
evidence of swelling or tenderness.  X-rays dated in July 
1967 revealed no evidence of bone destruction of the 
lumbosacral spine.  The spaces were well-preserved, and there 
was no evidence of lumbosacral or sacroiliac arthritis.  
Increased lumbar lordosis with mild spasm was noted.  The 
diagnosis was mild lumbar strain.

Based on the evidence outlined above, an unappealed September 
1967 rating decision denied service connection for lumbar 
strain and muscle spasm, finding essentially that a low back 
disability was not manifested in service (and not shown to be 
related to service).  

On VA examination in July 1977 the veteran complained of back 
pain.  There was no muscle spasm.  The diagnosis was 
arthralgia of the lumbosacral spine.  X-rays of the 
lumbosacral spine revealed no definitive abnormality, except 
for a mild rotary scoliotic curve.

A private medical record dated in April 1988 notes sciatica 
due to lumbar disc disease.  

A medical record dated in March 1989 reflects that the 
veteran had a problem with his back the prior 10 to 12 years.  
He complained of an increase in pain and was admitted for 
treatment.

At a January 2000 hearing the veteran testified that he last 
worked around 1980, and that he was on Social Security 
disability for a nervous condition.  He stated that he hurt 
his back during service while he was in South Carolina and 
received treatment for that condition.  He explained that he 
went to the doctor and had his back examined, but for some 
reason "I don't know why they didn't put it in my record."  
To the best of his recollection, at he hurt his back loading 
a heavy photo machine for a unit deploying to a different 
location.

A June 2000 lumbosacral spine X-ray revealed minimal 
degenerative changes.

A March 2004 report of contact notes that the veteran was 
receiving SSI (as opposed to SSD) benefits.

The September 1967 denial of the veteran's claim is final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105.  However, the claim may be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [The definition of new and material evidence was 
revised effective for all claims to reopen filed on or after 
August 29, 2001.  As the instant claim to reopen was filed 
prior to that date the earlier version of the regulation 
applies.]

Evidence is new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, regardless of whether it 
changes the original outcome.  Hodge, 155 F.3d at 1363.

Here, as the prior decision was based on findings that a low 
back disability was shown, but was not shown to be related to 
service, for newly submitted evidence to be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, the evidence would have to tend to show 
a nexus between the veteran's current low back disability and 
his service.  At the time of the September 1967 rating 
decision, the evidence consisted of service medical records 
and a July 1967 VA examination reflecting that the veteran 
had lumbar strain.  The veteran's service medical records 
noted no complaints or findings related to this disorder.  In 
denying the veteran's claim, the September 1967 RO 
essentially noted that there was no record of a back 
condition being present during service.

The additional evidence submitted since the September 1967 
rating decision continues to show that the veteran has a low 
back disability.  Hence, it is cumulative and not material.  
It does not bear directly and substantially upon the specific 
matter under consideration, i.e., whether the low back 
disability was incurred in or aggravated by military service.  
There is still no evidence of a low back disorder during 
service, and no health professional has related the veteran's 
current low back disorder to his military service.  
Consequently, evidence received since September 1967, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of a claim  seeking service 
connection for low back disability.  Accordingly, such claim 
may not be reopened.

Increased rating claims

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Anxiety disorder

A September 1967 rating decision granted service connection 
for an anxiety disorder, rated 10 percent.  The veteran's 
claim seeking an increased rating for this disability was 
received in March 1997.  

On May 1999 fee-basis psychological examination, the veteran 
indicated that he had increasing anxiety since 1970.  He 
stated that when he became anxious he had shakiness over the 
body in the lower extremities.  He was divorced, had no 
children, and lived by himself.  He worked on and off, mostly 
for a TV studio and motion picture company.  The diagnosis 
was anxiety disorder.

On June 2005 VA psychiatric examination, the veteran 
indicated that he started working in 1978 for the Post Office 
and eventually left the Post Office due to stresses and 
demands placed on him by Post Office personnel.  He lived 
alone and used the bus for transportation.  He denied drug or 
alcohol abuse.  Examination revealed that the veteran was 
properly dressed, grooming was good, and he was cooperative.  
Psychomotor activity was within normal limits.  There was no 
major disorder of speech, and the thought process was rather 
tangential.  The veteran was somewhat vague in giving his 
history and was able to comprehend questions and respond to 
them relevantly, although at times he was rather evasive and 
it was difficult to obtain a chronologically coherent 
history.  His affect was rather constricted, and his mood was 
somewhat irritable and anxious.  He generally manifested a 
somewhat anxious mood.  He complained of being jittery.  
There was no systemized delusional thinking.  He was not 
preoccupied with delusional thinking, although he 
periodically mentioned information about physicians that had 
treated him, including those who were "sabotaging his 
treatment."  He denied hallucinations and was not responding 
to any internal stimuli.  There was no suicidal or homicidal 
ideation.  His intellectual functioning, memory for recent 
and remote events, comprehension, and abstract thinking were 
judged to be above average and intact, as was his ability to 
do calculations.  His judgment and ability to sustain 
concentration were poor.  The diagnosis was generalized 
anxiety disorder and somatization disorder.  It was noted 
that the veteran's psychological stressors were moderate.  

Under Diagnostic Code 9400, generalized anxiety disorder, a 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity.  The Board finds that the 
psychiatric examination in June 2005 revealed psychiatric 
impairment approximating such a level of severity.  It was 
noted that the psychiatric symptoms had impacted adversely on 
the veteran's postal service employment.  Such noted symptoms 
as tangential thought processes, constricted affect, 
irritable and anxious mood, and poor judgment and ability to 
sustain concentration would certainly be expected to result 
in diminished reliability and productivity.  Resolving any 
remaining reasonable doubt in the veteran's favor, the Board 
concludes that a 50 percent rating is warranted.

A still higher, 70 percent, rating is not warranted as the 
evidence does not show the veteran's psychiatric symptoms 
produce deficiencies in most areas.  Significantly, the 
veteran tends to his activities of daily living (as witnessed 
by his proper dress/grooming and his ability to live alone), 
and is considered competent.  The current examination 
findings do not include symptoms consistent with an inability 
to adapt to a work setting.   

Skin

A September 1967 rating decision granted service connection 
for acne of the face, back, and shoulders, rated 10 percent.

An August 1995 VA medical record reveals that the veteran 
underwent removal of left neck and right groin cysts.  A 
December 1999 VA medical record noted that the veteran had a 
boil on his face.

On June 2005 VA dermatology examination the veteran stated 
that he developed acne in 1961 while serving in the military.  
He stated that the acne flared up about once or twice a 
month, and tended to occur on his face, back, and shoulders.  
It involved an area exposed to the sun including the face and 
caused no functional impairment.  When it occurred, there was 
itching and crusting.  He had previously used corticosteroid 
cream but was not taking anything currently.  Physical 
examination revealed no evidence of skin disease.  Commenting 
on VA's established diagnosis of acne on the face, back, and 
shoulders, the examiner indicated that there was no change in 
the diagnosis.  The veteran again stated that his acne 
occurred intermittently about once or twice every month.  The 
examiner reported that there was "no acne noted today."

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during this appeal period).  From their 
effective date the veteran is entitled to a rating under the 
revised criteria.  He has been advised of the revised 
criteria.

Acne is rated by analogy to the criteria for rating eczema, 
Code 7806.  Under the pre-August 30, 2002, Code 7806 
criteria, the next higher, 30 percent, rating was warranted 
with exudation or constant itching, extensive lesions, or 
marked disfigurement; a 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.  38 C.F.R. §  4.118, Code 7806 (effective prior to 
August 30, 2002).

Under the revised Code 7806 criteria, a 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period, and a 60 
percent rating requires dermatitis or eczema over more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (effective August 30, 
2002).  

Given that the June 2005 VA examination found the veteran's 
acne to be asymptomatic, clearly neither the prior nor the 
revised criteria for the next higher, 30 percent, rating are 
met.  The veteran advises that the acne is intermittent, 
flaring up once or twice a month.  However, he has not 
identified any treatment records that would show the extent 
of involvement during flare-up.  He has indicated that the 
acne causes no impairment of function.  In the absence of any 
objective supporting evidence, the preponderance of the 
evidence is against this claim.  Hence, it must be denied.


ORDER

The appeal to reopen a claim of service connection for a low 
back disorder is denied.

A 50 percent rating is granted for generalized anxiety 
disorder, subject to the regulations governing payment of 
monetary awards. 

A rating in excess of 10 percent for acne of the face, back, 
and shoulders is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


